REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 2/1/2022.
No claims have been cancelled.
No claims have been added. 
Claims 1-30 are currently pending.

Response to Arguments
Applicant’s arguments, see page 9, filed 2/1/2022, with respect to the objection of claim 3 have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant’s arguments, see page 10, filed 2/1/2022, with respect to the rejection of claims 1-12 and 25-27 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see pages 10-12, filed 2/1/2022, with respect to the rejection of claims 1-12 and 25-27 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.
Allowable Subject Matter
Claim(s) 1-30 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Qualcomm Inc. WO 2019192009 (Foreign Patent Documents citation #001 listed on IDS dated 9/29/2021), teaches determining feedback components associated with a CSI feedback type based on the CSI-RS (see FIG. 7).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-12, the cited prior art either alone or in combination fails to teach the combined features of:

generating, by the first network node, reference signal (RS) based side information, based at least partially on a RS, wherein the RS based side information is in addition to the CSI that is configured for use in association with the CSI, and
decoding, by the first network node, the encoded CSI from the uninterpretable payload portion using information from the interpretable payload portion and the RS based side information to provide reconstructed channel information.


As per claim(s) 13-24, the cited prior art either alone or in combination fails to teach the combined features of:

encoding, by the first network node, channel state information (CSD to provide encoded CSE wherein the encoded CSI is based at least partially on the RS; and
transmitting, by the first network node to a second network node, the encoded CSI in an uninterpretable payload portion of a structured payload including an interpretable payload portion that is interpretable without decoding and the uninterpretable payload portion that is uninterpretable without decoding.

As per claim(s) 25-27, the cited prior art either alone or in combination fails to teach the combined features of:

to generate, by the first network node, a reference signal (RS) based side information, based at least partially on a RS, wherein the RS based side information is in addition to the CSI that is configured for use in association with the CSI: and
to decode, by the first network node, the encoded CSI from the uninterpretable payload portion using information from the interpretable payload portion and the RS based side information to provide reconstructed channel information.

As per claim(s) 28-30, the cited prior art either alone or in combination fails to teach the combined features of:

to encode, by the first network node, channel state information (CSD to provide encoded CSE, wherein the encoded CSI is based at least partially on the RS; and
to transmit, by the first network node to a second network node, the encoded CSI in an uninterpretable payload portion of a structured payload including an interpretable payload portion that is interpretable without decoding and the uninterpretable payload portion that is uninterpretable without decoding.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael K Phillips/Examiner, Art Unit 2464